Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
     Claim 2, drawn to “the opaque regions being placed in the marking frame in such a way that the marking is detectable on a lower side of the marking frame", classified in G01N2001/282.
     Claims 3-4, drawn to “wherein the marking is detectable by a light sensor (20) upon lateral light irradiation into the transparent marking frame" (from claim 3), classified in G01N2001/282.
     Claim 5, drawn to “wherein the opaque regions proceed in a circumferential direction on the marking frame ", classified in G01N2021/0106.
     Claim 6, drawn to “wherein the marking is detectable at any point in a circumferential direction on the marking frame ", classified in B01L3/54.
     Claim 7, drawn to “wherein the specimen plate (1) is radially symmetric", classified in B01L3/54.
     Claim 8, drawn to “wherein the marking frame (6) is annularly shaped ", classified in B01L3/54.
     Claim 9, drawn to “wherein the marking frame (6) is made at least in part of plastic or glass”, classified in B01L3/508.
     Claim 10, drawn to “wherein the marking frame (6) has a rectangular cross section”, classified in G01N2021/0378.
     Claims 11-13, drawn to “wherein the marking comprises concentric circles (6a, 6b, 6c, 6d)” (from claim 11), classified in G01N2021/0106.
     Claim 14, drawn to “wherein the marking is etched and/or printed on the marking frame (6)”, classified in G01N1/32.
     Claims 15-19, drawn to “A method for assigning a sample to a specimen plate (1) of an arrangement according to Claim 1, the method comprising the steps of. illuminating the marking frame (6) on the specimen plate (1) by light irradiation from a light source (30); detecting the marking by means of a light sensor (20); and creating an assignment between the sample and the marking” (from claim 15), classified in G01N21/01.
     Claim 20, drawn to “A method for identifying a sample that has been frozen onto the specimen plate (1) of the arrangement according to claim 1, and that has been assigned to the specimen plate (1) in the method according to claim 15, comprising the steps of: illuminating the marking frame (6) by light irradiation from a light source (30); detecting the marking by means of a light sensor (20); and identifying the sample on the basis of the assignment”, classified in G01N21/01.

Note that claim 1, will be examined along with one of Inventions I-XII.

Claim 1, link(s) inventions I-XII.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-XII are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Michael P LaPage/Primary Examiner, Art Unit 2886